To compel respondent to grant an extension of time within which to claim and perfect an appeal from a decree of foreclosure.
Denied March 3, 1892, with costs.
A decree was entered October 31, 1891. Relators petitioned to vacate the decree and set aside the commissioner’s report and order pro confesso, and permit relators to file a sworn answer. The petition was denied, but an order was made opening the decree and report for the purpose of deducting an admitted excess of $1,378.21, and allowing relators to make proof of any further payments. On December 28, 1891, a hearing was had, at which time a decree was entered deducting the excess aforesaid, and relator Chester A. Stone was decreed to be personally *969liable for the amount found due on the note and mortgage, although it is claimed by relators that it appears upon the face of complainant’s bill that an action at law to recover said mortgage debt had been barred for nearly four years, when said bill was filed and no proof was made removing said bar. Relators filed a petition to correct said decree and on February 6, moved for an extension of time within which to claim and jierfect an appeal, noticing said motion for February 6, but the motion was denied because of defective notice thereof'.
Relators thereupon renewed the motion and noticed it for February 15, 1892, when the motion was denied.